DETAILED ACTION

This office action is responsive to communication(s) filed on 12/14/2020.
 	Claims 1-14 and 16-23 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)(d), which papers have been placed of record in the file. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 

Allowable Subject Matter
Claims 1-14 and 16-23 are allowed.
memory system comprising: a non-volatile semiconductor memory that includes a first memory cell, the first memory cell being configured to store data in accordance with a threshold voltage thereof; and a controller  including a memory, the controller being configured to : instruct the non-volatile semiconductor memory to perform a first write operation to the first memory cell to store first data therein using a first write voltage, wherein the first write operation includes first loops in each of which one of the first write voltage and voltages obtained by incrementing the first write voltage is applied to the first memory cell, and the first write voltage is applied to the first memory cell in an initial loop of the first loops; obtain a second write voltage in the first write operation by comparing the threshold voltage of the first memory cell to a first verify voltage, the second write voltage being higher than the first write voltage; store a value of the second write voltage in the memory; instruct the non-volatile semiconductor memory to perform   a second write operation to the first memory cell to store the first data therein using the  second write voltage, wherein the  second write operation includes second loops in each of which one of the  second write voltage and voltages obtained by incrementing the  second write voltage is applied to the first memory cell, and the  second write voltage is applied to the first memory cell in an initial loop of the second loops; in response to receiving, from the non-volatile semiconductor memory, a result of checking of the second write voltage which is obtained in the  second write operation, the result of checking indicating whether the threshold voltage of the first memory cell written by the  second write operation exceeds a  second verify voltage, the second verify voltage being different from the first verify voltage; and update the value of the  second write voltage stored in the memory to a  third write voltage on the basis of the result of checking of the second write voltage, the  third write voltage being different from the  second write voltage; and instruct the non-volatile semiconductor memory to perform a third write operation to the  first memory cell to store the first data therein using the  third write voltage, wherein the  third write operation includes third loops in each of which one of the  third write voltage and voltages obtained by incrementing the third write voltage is applied to the  first memory cell, and the  third write voltage is applied to the  first memory cell in an initial loop of the third loops .
Regarding claims 2-14 and 23, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, Sule et al. (US 10,224,107) discloses similar teachings but fails to disclose the limitations recited above. Sule thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 16, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a semiconductor memory device comprising: a memory cell; a first register configured to store a write parameter used in a write operation to the memory cell; and a second register configured to store a result of checking of the write parameter obtained in the write operation, wherein the write operation includes a program operation and a program verify operation, the program operation is an operation of writing write data into the memory cell by using the write parameter, the program verify operation includes a first verify operation in which a threshold voltage of the memory cell is verified by using a first verify voltage corresponding to the write data, and a second verify operation in which the threshold voltage of the memory cell is verified by using a second verify voltage different from the first verify voltage, wherein the memory cell is one of a plurality of memory cells, the second verify voltage is lower than the first verify voltage, the second verify operation is performed, and when [[the]] threshold voltage levels of the memory cells in the second verify operation do not reach the second verify voltage, the first verify operation is not performed.
Regarding claims 17-20, they are allowable at least because they are dependent on independent claim 16.
The closest prior art, Sule et al. (US 10,224,107) discloses similar teachings but fails to disclose the limitations recited above. Sule thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 21, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a memory system comprising: a non-volatile semiconductor memory that includes a plurality of memory cells connected to a word line; and a controller having a memory configured to store a value of a write voltage used in a write operation to the non-volatile semiconductor memory, the write operation including loops, the controller being configured to: instruct the non-volatile semiconductor memory to perform the write operation to the plurality of memory cells by applying the write voltage to the word line first among the loops; and in response to receiving, from the non-volatile semiconductor memory, a result indicating whether over-programming has occurred on at least one of the plurality of memory cells, lower the value of the write voltage stored in the memory in a case that the result indicates the over-programming has occurred.
Regarding claim 22, it is allowable at least because it is dependent on independent claim 21.
The closest prior art, Sule et al. (US 10,224,107) discloses similar teachings but fails to disclose the limitations recited above. Sule thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827